Citation Nr: 0825204	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  05-17 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1990 to 
September 1992.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in March 2007 and January 2008.  This 
matter was originally on appeal from a September 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In February 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDING OF FACT

During the appeal period, the veteran's chondromalacia of the 
right knee has been manifested by x-ray evidence of 
arthritis, flexion no worse than 110 degrees and extension no 
worse than 3 degrees; the veteran experiences no worse than 
slight lateral instability, with no ankylosis or recurrent 
subluxation.

 
CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for chondromalacia of the right knee have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2007).

2.  The criteria for a separate 10 percent evaluation, but 
not greater, for osteoarthritis of the right knee have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Code 5003 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's March 2007 Remand, the Appeals 
Management Center (AMC) scheduled a VA examination to 
ascertain the severity of the veteran's right knee 
chondromalacia.  Pursuant to the Board's January 2008 Remand, 
the AMC obtained the VA treatment records identified by the 
veteran in August 2007.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
March 2007 and January 2008 Remands.  Stegall v. West, 11 
Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

In order to satisfy the duty to notify provisions for an 
increased-compensation claim, VA must notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  If the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

A letter dated in June 2004 advised the veteran that to 
establish entitlement to an increased evaluation for his 
service-connected disability, the evidence must show that the 
condition had gotten worse.  A letter dated in March 2006 
advised him of how VA determines disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Although the March 2006 letter was not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and 
additional SSOCs were provided to the veteran in July 2007 
and April 2008.    

The veteran was not specifically advised that he needed to 
provide evidence demonstrating the effect that worsening has 
on his employment and daily life.  However, the Board 
concludes that this error was not prejudicial.  The veteran 
demonstrated that there was actual knowledge of what was 
needed to establish the claim.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).

At the veteran's February 2007 videoconference hearing, the 
veteran testified as to how his right knee disability affects 
his job as a corrections officer in a maximum security 
facility.

Thus, the Board finds that although there was VCAA 
deficiency, the evidence of record is sufficient to rebut 
this presumption of prejudice as the record shows that this 
error was not prejudicial to the veteran, and the essential 
fairness of the adjudication process in this case was 
preserved.  

The Board also notes that in Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2004 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet App. at 
120.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in May 2004, April 
2006, and May 2007. 38 C.F.R. § 3.159(c)(4).

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The May 2007 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).
  
III.	Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
Here, the Board has found no medical evidence of record that 
would warrant a staged rating for this increased rating 
claim.  

The veteran's service-connected right knee disability has 
been assigned a 10 percent disability rating pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 5257 
refers to rating other impairment of the knee and provides a 
10 percent evaluation for knee impairment with slight 
recurrent subluxation or lateral instability, a 20 percent 
evaluation for moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

At the VA examination in August 2003, the veteran reported 
intermittent episodes of swelling and pain, popping, and 
buckling when going up stairs.  Physical examination 
indicated that the veteran was moderately overweight and 
quite large from lifting weight.  The veteran was able to 
walk without a limp short distances, stand on his right leg 
without significant difficulty, hop up and down on right leg 
without problems, and squat and arise from a squatted 
position without difficulty.  The veteran had no right knee 
effusion and demonstrated range of motion from 3 degrees 
hyperextension to 110 of flexion limited by the size of his 
calf and thigh muscles more than through limitations and 
range of motion from his joints.  He had grade 1 lateral 
laxity of the right knee, there was a good endpoint, and he 
was not unstable.  The veteran demonstrated no medial laxity 
or varus or valgus laxity at zero degrees.  The lateral 
laxity was 30 degrees.  There was a negative Lachman test, a 
negative posterior drawer test, and a negative McMurray test.  
The veteran had no pain on palpation of his medial and 
lateral facets of the patella or on the under surface of his 
patella.  He had a negative patellar grind and had a fully 
functioning extensor mechanism.  There was some mild joint 
line tenderness laterally greater than medially.  X-rays 
dated in March 2003 showed early degenerative changes at the 
patellofemoral joint of the right knee.  

An April 2004 MRI of the right knee revealed horizontal 
oblique tear of the posterior horn of the medical meniscus 
extending to the tibial surface, high grade chondromalacia of 
the patellar cartilage, and small joint effusion.

At the VA examination in May 2004, the veteran reported daily 
pain in the anterior aspect and medial side of the right 
knee, daily episodes of "giving away," and intermittent 
right knee swelling related to activity.  The veteran 
reported that he was able to walk approximately 10 to 15 
minutes before his right knee bothered him.  The veteran also 
reported that he had been wrapping his right knee but did not 
use a brace, a cane, or crutches.  Physical examination 
demonstrated minimal effusion, tenderness of medial and 
lateral side of the patella, and positive patellofemoral 
crepitus.  There was positive patellofemoral compression sign 
and medial joint line tenderness but no significant lateral 
joint line tenderness.  There was positive McMurray on the 
medial side of the right knee.  The veteran demonstrated 
active range of motion with full extension to 135 degrees of 
flexion.  There was a negative Lachman, negative anterior and 
posterior drawer, and the veteran's right knee was stable to 
varus and valgus stress.  X-rays showed no significant 
degenerative changes in the right knee.  

The examiner noted that the veteran had had an aggravation of 
the symptoms in the anterior aspect of his knee with 
increasing severity of his "giving way" episodes and 
anterior knee pain.  His ability to exercise was decreased, 
and the veteran had put on weight, which consequently put 
more stress on the anterior part of the knee.  The examiner 
also noted that the veteran had a medial meniscus tear which 
was less likely than not related to his service-connected 
condition.  The examiner stated that the veteran's 
chondromalacia had symptomatically worsened which was a mild 
to moderate disability.

VA treatment records in December 2006 show range of motion 
from -4 to 115 degrees, 5/5 strength, tenderness to right 
knee joint line, positive McMurray's and grind.  In February 
2006, the veteran demonstrated range of motion from zero to 
110 degrees with tender medial and lateral joint line, no 
effusion, and no laxity.    

At the VA examination in April 2006, the veteran reported 
pain every other day and swelling related to activity and 
"giving way" episodes.  The veteran denied locking, 
fatigability, or lack of endurance.  He also denied heat or 
redness but did complain of some stiffness.  The veteran 
reported wearing a patella centering metal knee brace.  The 
veteran denied dislocation and recurrent subluxation.  
Physical examination revealed that the veteran appeared to be 
significant to severely obese although he appeared to have 
significant muscle mass.  The veteran was able to do 
repetitive deep squats without any additional loss of range 
of motion due to pain, weakness, incoordination or lack of 
endurance.  His knee range of motion on the right was zero to 
125 degrees.  There was no varus or valgus instability.  He 
did have positive patella femoral crepitation and positive 
patella femoral grind.  There was no anterior or posterior 
drawer laxity, no positive fluid wave or evidence of 
effusion.  The veteran had pain over the medial joint line 
primarily with lesser tenderness proximal and distal to the 
joint line.  McMurray's test elicited some pain on external 
rotation and varus stress of the knee.  X-rays showed 
interval degenerative changes of the patellofemoral 
compartment of the right knee.  The examiner opined that the 
veteran's medial posterior horn meniscal tear was less likely 
than not related to his service-connected disabilities and 
noted that the veteran was at risk of both of his knee 
conditions as a result of his history of heavy weight lifting 
as well as his increased body weight over an extended period.

At the VA examination in May 2007, the veteran reported 
wearing bilateral knee braces daily as well as constant right 
knee pain and instability.  The veteran reported that his 
walking distance and sitting and standing time were 
significantly limited secondary to knee pain.  Physical 
examination revealed that there were no gross motor or 
sensory deficits.  Range of motion of the right knee 
demonstrated flexion of zero to 130 degrees limited secondary 
to the bulk of the calf which prevented further flexion.  The 
knee was noted to be stable to varus and valgus stress at 
both neutral and 30 degrees.  There was a negative Lachman 
test, a negative posterior drawer test, and a negative 
anterior drawer test.  There was a positive McMurray's test 
with moderate reproduction of pain along the medial and 
lateral joint line with provocative testing.  There was a 
seemingly negative patellar grind test and there was no 
significant patellar apprehension demonstrated.  The examiner 
noted some mild crepitus through range of motion of early 
flexion from approximately zero to 30 degrees in the 
patellofemoral joint.  Repetitive motion testing revealed no 
significant increase in pain, fatigue, weakness, lack of 
endurance or incoordination.  The examiner noted that over 
the three to five repetitions of various motions, there did 
not appear to be a significant increase in pain or muscle 
strength.  The veteran did, however state that the maneuvers 
were moderately discomforting for him. 

The VA examiner opined that the veteran's degenerative medial 
meniscus tear was less likely than so related to military 
service or service-connected left knee disability.  

A February 2008 VA orthopedic consult result noted that the 
veteran had been having right knee worsening pain since 2002 
and had been last seen at the orthopedic clinic in February 
2006 and was diagnosed with chondromalacia patella of the 
right knee.  Physical examination of the veteran revealed no 
swelling or erythema, pain or laxity on varus/valgus stress 
tests.  There was crepitus and pain in patellofemoral with 
grind test.  The orthopedic resident stated that the 
veteran's pain was most likely due to severe patellofemoral 
arthritis.

The Board notes that the veteran appears to have three 
separate and distinct disabilities of the right knee, 
osteoarthritis (noted to be severe), chondromalacia, and 
chronic degenerative medial and lateral meniscal tears.  The 
veteran's complaints with respect to the right knee are pain, 
swelling, popping, and buckling (giving way).  The veteran's 
service-connected right knee disability is characterized as 
chondromalacia; however, in its August 2003 rating decision, 
the RO granted service connection and noted that an 
evaluation of 10 percent was assigned from April 30, 2003 for 
mild degenerative osteoarthritis with intermittent periods of 
pain, swelling, and popping.  Thus, the veteran's 
osteoarthritis appears to be a service-connected disability 
as well.  However, the meniscal tears have not been service-
connected.

As noted above, the veteran's service-connected right knee 
disability is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 for other impairment of the knee.  A 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability.  Except for the finding of "lateral 
laxity" in the August 2003 VA examination, the record is 
absent current objective findings of subluxation or 
instability.    

At the VA examination in August 2003, the veteran reported 
intermittent episodes of buckling when going up stairs; and 
physical examination demonstrated that he had "grade 1 
lateral laxity" of the right knee and he was not unstable.  
At the VA examination in May 2004, the veteran reported daily 
episodes of "giving away."  However, physical examination 
demonstrated that there was a negative Lachman, negative 
anterior and posterior drawer, and the veteran's right knee 
was stable to varus and valgus stress.  At the VA examination 
in April 2006, the veteran reported giving way episodes.  
However, physical examination demonstrated that there was no 
varus or valgus instability, and there was no anterior or 
posterior drawer laxity, no positive fluid wave or evidence 
of effusion.  At the VA examination in May 2007, the veteran 
reported wearing bilateral knee braces daily as well as 
constant right knee instability.  However, physical 
examination demonstrated that the knee was stable to varus 
and valgus stress at both neutral and 30 degrees and that 
there was a negative Lachman test, a negative posterior 
drawer test, and a negative anterior drawer test.  

The Board notes that in the August 2003 rating decision, the 
RO indicated, "to warrant a higher evaluation, the medical 
evidence must show moderate subluxation or lateral 
instability of the knee."  Although the veteran has reported 
that he has instability, buckling, and "giving way," all VA 
examinations report negative findings of motion with valgus 
and varus stress and no objective findings of instability.  
Thus, the evidence does not indicate that the veteran's right 
knee disability results in moderate instability.  
Consequently, a rating in excess of 10 percent pursuant to 
Diagnostic Code 5257 is not warranted.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when reported limitation of knee 
motion shown is compensable or when there is x-ray evidence 
of arthritis together with a finding of painful motion.  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of a leg (knee) is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees. 38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees. 38 C.F.R. 
§ 4.71a, Code 5261.

At no time during the appeal period has the veteran 
demonstrated flexion limited to 45 degrees or extension 
limited to 10 degrees.  Thus, a separate compensable rating 
is not warranted under either Diagnostic Code 5260 or 5261.  
However, although range of motion findings do not support a 
separate compensable evaluation under Diagnostic Codes 5260 
and 5261, Diagnostic Code 5003 provides that when the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  In application of Diagnostic 
Code 5003, the Court has held in the case of Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion 
of a major joint . . . caused by degenerative arthritis, 
where the arthritis is established by X-ray, is deemed to be 
limited motion and entitled to a minimum 10-percent rating, 
per joint, combined under Diagnostic Code 5003, even though 
there is no actual limitation of motion." See also 38 C.F.R. 
§ 4.59.

X-rays of the right knee dated in April 2003 and July 2007 
reported arthritic changes.  In light of the findings of 
arthritis of the right knee, and the objective findings that 
the right knee is affected by some limitation of motion, 
albeit noncompensable under the rating criteria for the knee, 
an additional 10 percent disability rating is warranted for 
under Diagnostic Code 5003.

With the findings of arthritis and some limitation of motion, 
functional loss must be considered.  However, even taking 
into account the notations of right knee pain, the Board 
finds that, when the ranges of motion in the right knee are 
considered together with the evidence of functional loss due 
to right knee pathology, the evidence is insufficient to show 
that the loss of motion in the right knee more nearly 
approximates the criteria for a 20 percent rating under 
either DC 5260 or DC 5261, even with consideration of 38 
C.F.R. §§ 4.40 and 4.45.

The Board has considered the applicability of an alternative 
diagnostic code for evaluating the veteran's right knee 
disability, but finds that no higher rating is assignable as 
Diagnostic Code 5256 requires ankylosis, clearly not present 
in this case.

Applying all of the appropriate diagnostic codes, the 
objective assessment of the veteran's present service-
connected right knee disability suggests that he has 
sufficient symptoms so as to warrant an combined evaluation 
of 20 percent, but no higher.

The Board notes that there is no evidence of record that the 
veteran's service-connected right knee disability causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  In the instant case, there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis as there is no evidence that the veteran is unable to 
secure or follow a substantially gainful occupation solely as 
a result of his service-connected right knee disability.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation. 


ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee is denied.

2.  Entitlement to a separate 10 percent evaluation for 
arthritis of the right knee is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


